Citation Nr: 0024213	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  97-33 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for heart disease.  









REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney






INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1963.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in August 1999, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, for additional development.  Following the 
requested development, the RO in April 2000 granted service 
connection for hypertension but continued its denial of 
service connection for heart disease.  The latter claim is 
now before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The presence of heart disease was not confirmed on recent 
VA cardiology examination.  


CONCLUSION OF LAW

Service connection for heart disease is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On VA examination in April 1997, it was noted that on stress 
testing, the veteran did not have "a clinically significant 
heart condition."  As indicated above, service connection 
was established for hypertension by a rating decision dated 
in April 2000.  Because hypertension is both a chronic 
disease and a prodromal symptom of cardiovascular disease 
under 38 C.F.R. § 3.309(a) (1999), the Board finds that the 
veteran's claim for service connection for heart disease is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
See Brannon v. Derwinski, 1 Vet. App. 314, 315-16 (1991) 
(chronic disease in service); Hensley v. West, 212 F.3d 1255, 
1262 (Fed. Cir. 2000) (threshold requirement for a well-
grounded claim is "uniquely low" and emphasis in "vast 
majority of cases" will be on the merits of the claim).  The 
Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  

Although the service medical records show evidence of 
hypertension, hypertensive cardiovascular disease was not 
shown in service or indicated at any time thereafter until 
the VA examination of April 1997, when the presence of 
hypertensive cardiovascular disease was suggested but not 
definitively established.  It was partly for that reason that 
the matter was remanded in August 1999 for further medical 
evaluation.  However, on a VA cardiology examination in 
January 2000, a clinically identifiable heart disorder was 
not found.  

The examiner stated at that time that she had reviewed the 
entire record and found no evidence of heart disease in 
service and no evidence currently to suggest the presence of 
hypertensive complications.  Indeed, she attributed the 
veteran's mild chest pain on exertion to chronic obstructive 
pulmonary disease.  The veteran himself was unaware of any 
heart condition or findings consistent with heart disease, 
including any heart condition resulting from his 
hypertension, and the findings on examination were negative 
for any clinical indication of heart disease.  

Thus, despite the evidence of hypertension in service, the 
fact remains that the presence of cardiovascular disease as a 
sequela of the service-incurred hypertension has not been 
confirmed on recent VA cardiology examination.  The case law 
is well settled on this point:  In order for a claimant to be 
granted service connection for a claimed disability, there 
must be evidence of a current disability.  See Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (service connection is limited to cases wherein 
the service incident has resulted in a disability, and in the 
absence of proof of a present disability, there can be no 
valid claim).  See also Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992) (a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability).  

The case law is also well settled that the veteran, as a lay 
person, is not competent to render a diagnosis, or to offer a 
medical opinion attributing a disability to service, as this 
requires medical expertise.  See Robinette v. Brown, 8 Vet. 
App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
the absence of competent evidence of cardiovascular 
complications resulting from the service-incurred 
hypertension, a basis for service connection for heart 
disease cannot be identified.  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for heart disease is denied.  



		
	ROBERT E. SULLIVAN
	Acting Member, Board of Veterans' Appeals

 

